Title: From George Washington to Robert Townsend Hooe, 17 May 1793
From: Washington, George
To: Hooe, Robert Townsend

 

Dear Sir,
Philadelphia 17th May 1793.

If you are among the purchasers of Flour, be so good as to let me know what you would give for about 600 barrels—nearly half, superfine, 290 of which are in your own Warehouse—the rest at my Mill, but might be delivered as above. all of it, if reported to me truly, is of the best quality, of their respective sorts.
I would allow a credit of Sixty days—or, to enhance the price 90 days for the purchase money; and it is possible, matters might be so arranged as never to be drawn out of your hands by me, if the balance due from Wilson to Colville’s estate is inadequate to the discharge of what shall be found due therefrom to mister Bennett, upon a final settlement, within the period above mentioned.
I have been offered 33/. pr barl for the superfine. and 31/. for the fine; but these are so much below the market price here, that I must wait longer. 46/6 cash (this Curry) was, about four days ago, given for a load of superfine flour to be shipped from this port. I have no doubt of, & would thank you for a prompt & frank answer. & am Dr Sir &c.

Go. Washington


P.S. If you do not buy yourself, be so good as to let me know what price you think I could obtain for it.

